[Cite as State v. Mott, 2020-Ohio-4979.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
STATE OF OHIO                                  :       Hon. William B. Hoffman, P.J.
                                               :       Hon. W. Scott Gwin, J.
                          Plaintiff-Appellee   :       Hon. Craig R. Baldwin, J.
                                               :
-vs-                                           :
                                               :       Case No. 2019CA0116
NOEL NATHANIEL MOTT                            :
                                               :
                     Defendant-Appellant       :       OPINION




CHARACTER OF PROCEEDING:                           Criminal appeal from the Richland County
                                                   Court of Common Pleas, Case No.
                                                   2019CR0283

JUDGMENT:                                          Reversed and Remanded




DATE OF JUDGMENT ENTRY:                            October 20, 2020




APPEARANCES:

For Plaintiff-Appellee                             For Defendant-Appellant

JOE SNYDER                                         FELICE HARRIS
Assistant Prosecutor                               Harris Law Firm
Richland County                                    6031 E. Main Street, #187
38 South Park St., 2nd Floor                       Columbus, OH 43213
Mansfield, OH 44902
[Cite as State v. Mott, 2020-Ohio-4979.]


Gwin, P.J.

        {¶1}     Defendant-appellant Noel Nathaniel Mott [“Mott”] appeals his conviction and

sentence after a jury trial in the Richland County Court of Common Pleas.

                                           Facts and procedural History

        {¶2}     On March 22, 2019, Mott was indicted on one count of Illegal Use of

Supplemental Nutrition or WIC Program Benefits in violation of R.C. 2913.46(B) & (D), a

felony of the fifth degree. The Indictment alleged that on or about November 14, 2018 in

Richland County, Ohio Mott knowingly possessed, bought, sold, used, altered, accepted,

or transferred supplemental nutrition assistance program benefits, WIC program benefits,

or any electronically transferred benefit in any manner not authorized by the Food and

Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) or Section 17 of the “Child Nutrition Act of

1966,” 80 Stat. 885, 42 U.S.C. 1786 as amended in violation R.C. 2913.46(B) & (D).

        {¶3}     On August 13, 2019, trial counsel filed a Motion to Suppress alleging

Sergeant Morrow lacked reasonable suspicion for Mott's traffic stop.         However, trial

counsel subsequently filed a motion to continue the suppression hearing on the grounds

that,

                  Mott has a matter in the Wood County, Ohio Court of Common

        Pleas, Case No. 18 CR 0587, before Judge Matthew Reger that consists of

        the identical facts and circumstances as the case at bar. In the referenced

        case, a motion for suppression of evidence was filed on May 30, 2019.

        Currently, Judge Reger’s Court has not rendered a decision on the merits

        of Mott’s suppression motion.
Richland County, Case No. 2019CA0116                                                      3


               As the Wood County motion was filed first, Mott submits that the

        suppression motion, and motion to continue filed herein are moot and

        should be dismissed without prejudice.

Docket Entry 24. On September 19, 2019, the trial court filed a Judgment Entry that

granted Mott’s motion to withdraw his previously filed motion to suppression and tolled

time until “the decision in Case No. 18CR0587 of the Wood County Court of Common

Pleas has been rendered.” Docket Entry 25. On November 5, 2019, the trial court filed

a Judgment Entry to Remove the Stay noting that the Wood County Court of Common

Pleas had denied the motion to suppress that had been filed in that case. Docket Entry

31. The court removed the stay and left the matter set for a jury trial on November 12,

2019.

        {¶4}   A jury trial commenced on November 12, 2019.

        {¶5}   Susan Baker ("Baker") works in the Investigative Unit of the State Highway

Patrol. She investigates food stamp violations and testified, generally, that Ohio Direction

Card (SNAP) funds are based on household income and are for household member use.

Money is added monthly to the Ohio Direction Card which is used like a debit card and

accessed with a PIN code.

        {¶6}   Baker testified that on November 14, 2018, Miranda Hamilton sent a text to

Mott's cell phone, and approximately nine other cell phones, reading: "Hey, tryna see

about getting rid of some my food card. There 205 on it. I ain't got no cigs and could use

some cash." Approximately two hours later, Ms. Hamilton sent a second text, "So seeing

if anyone wants what I didn’t use." One minute later, a text from Mott's phone replied, "I'm

on Brickman." Hamilton responded, "On my way." (T. at 191-193). At 7:41 p.m. the next
Richland County, Case No. 2019CA0116                                                     4


day, November 15, 2018, Mott purportedly texted, "I need the code, lol." Ms. Hamilton

responded with the pin code required to use her Ohio Direction (SNAP) Card. (T. at 194-

195; State's Ex. 7). On November 15, 2018, around 8:00 p.m. Ms. Hamilton's Direction

(SNAP) Card was used in transactions totaling approximately $153.00 at two separate

markets in the state of Michigan, (T. at. 205; State’s Exhibit 10; State’s Exhibit 11). The

state conceded that Mott did not use the cards. T. at 242. Miranda Hamilton asserted her

Fifth Amendment rights and declined to testify during Mott’s jury trial. T. at 226.

       {¶7}    Shortly after 11:15 pm on November 15, 2018, Sergeant Shane Morrow

("Morrow") of the State Highway Patrol noticed Mott's vehicle travelling southbound on I-

280 in Wood County, Ohio because it was travelling only 58 miles per hour in a 65 mile

per hour zone. As Mott's vehicle passed, Morrow noticed the rear brake lights remained

lit. Morrow, therefore, decided to follow Mott's vehicle. Mott exited the highway and

Morrow initiated a traffic stop for an equipment violation. Mott was asked for his license

and was identified as Noel Mott, 42, of 220 S. Adams Street in Mansfield, Ohio. There was

a female passenger, identified as Donjion Reese ("Reese"), 17, of Mansfield, Ohio. Mott

explained that he was not the owner of the vehicle that he was driving; however he had

permission to use the car. Sergeant Morrow then called for backup and United States

Border Patrol Agent Lalon and Trooper Lawson arrived on scene to assist. T. at 172.

Trooper Lawson stayed with Reese while Sergeant Morrow and Agent Lalon searched the

vehicle.

       {¶8}    During the search of the vehicle, a black bag on the rear seat, was found.

In the black bag, two Ohio Direction (SNAP) cards were found and taken into evidence.

One of the cards belonged to a Miranda Hamilton, the other belonged to a Marshea Frank-
Richland County, Case No. 2019CA0116                                                       5


Smith. Two cell phones were seized, one from Reese. The second cell phone was

acknowledged by Mott as belonging to him. T. at 174 – 175.

       {¶9}    A search warrant for the phones was obtained by METRICH Drug Task

Force for the contents of Reece's and Mott’s phones. On November 28, 2018, Sergeant

Morrow picked up the two cell phones and a copy of a CD disc, which contained the

extracted information for each cell phone. Baker received a Samsung Galaxy S9 cell

phone from Ohio State Highway Patrol Sergeant Shane Morrow on December 13, 2018

which contained information indicating it belonged to Mott.

       {¶10} Baker testified that to the November 14 and 15, 2018 texts between

Hamilton and Mott. Baker also identified five texts. The first outgoing text to "Canesha"

read, "I need to come get girl card from you." (T. at 198). Over objection, the state

requested and Baker gave her interpretation of the text. (T. at. 198-200). Baker further

identified a sent text to "Donji' reading, "Let me know how much she spent off the card."

The next text to Donji read, "I was bout to go to Wal-Mart to get that game, but I'll wait on

you. Bring food card too." (T. at 201). The third text to "Donji" read, "Didn't want my babe

hungry, and the stamp card is there too." (T. at 202) Finally, Baker read an incoming text

from an unnamed person: "I'm at Wal-Mart getting groceries. My friend gave me her food

card, so as soon as I get home call you, okay? Won't be too much longer." (T. at 202).

       {¶11} Baker further testified that a person with a card that has money on it that

wants drugs, could give it and the PIN number to someone else — in exchange for drugs

or money. (T. at 203). The state then introduced a text exchange between Hamilton and

Mott from July 3, 2018 wherein Hamilton texts, "I need some smoke. I got 10." Mott replies,
Richland County, Case No. 2019CA0116                                                         6


"Smoke in." (T. at 203-204). Baker also testified Mr. Mott lived on Brickman Ave. in

Mansfield, Richland County, OH. (Tr. at 191-193; State's Ex. 8).

        {¶12} During closing argument, the state admitted that Mott did not use the card;

rather, two women used Miranda Hamilton's card in Michigan. (T. at 242). The state

reiterated that that Mott did not use the card; rather, two women used Miranda Hamilton’s

card in Michigan in response to a juror’s request to, “Say that again.” (Id.).

        {¶13} At the conclusion of the evidence, the state requested that the jury be given

an instruction on aiding and abetting. T. at 211. The trial court instructed the jury on aiding

and abetting with respect to the sole count of the Indictment. T. at 235.

        {¶14} On November 13, 2019, Mott was found guilty as charged. The same day,

the court sentenced Mott to twelve months in prison with two days of jail time credit and

three years discretionary post-release control.

                                        Assignments of Error

        {¶15} Mott raises five Assignments of Error,

        {¶16} “I. NOEL MOTT WAS DENIED HIS CONSTITUTIONAL RIGHT TO A FAIR

TRIAL AS A RESULT OF THE STATE'S INTRODUCTION OF UNFAIRLY PREJUDICIAL

TESTIMONY AND PROSECUTORIAL MISCONDUCT DURING CLOSING ARGUMENT.

        {¶17} “II. THE TRIAL COURT COMMITTED PLAIN ERROR WHEN IT

ADMITTED OTHER ACTS EVIDENCE.

        {¶18} “III. NOEL MOTT WAS DENIED THE EFFECTIVE ASSISTANCE OF

COUNSEL GUARANTEED BY THE UNITED STATES AND OHIO CONSTITUTIONS.

        {¶19} “IV. NOEL MOTT WAS DENIED HIS CONSTITUTIONAL RIGHT TO A

FAIR TRIAL AS A RESULT OF THE CUMULATIVE ERRORS AT TRIAL.
Richland County, Case No. 2019CA0116                                                                  7


        {¶20} “V. THE TRIAL COURT INCORRECTLY CALCULATED NOEL MOTT'S

JAIL TIME CREDIT.”

                                                       I.

        {¶21} In his First Assignment of Error, Mott asserts that the state denied him a fair

trial by introducing unfairly prejudicial testimony1 and allowing prosecutorial misconduct

during closing argument.

        Standard of Appellate Review – Plain Error.

        {¶22} Because Mott did not object to the prosecutor’s closing argument in the trial

court our review is limited to the Plain Error standard of review.

        {¶23} As the United States Supreme Court observed in Puckett v. United States

(2009), 556 U.S. 129, 134,129 S.Ct. 1423, 1428, 173 L.Ed.2d 266,

               If an error is not properly preserved, appellate-court authority to

        remedy the error (by reversing the judgment, for example, or ordering a new

        trial) is strictly circumscribed. There is good reason for this; anyone familiar

        with the work of courts understands that errors are a constant in the trial

        process, that most do not much matter, and that a reflexive inclination by

        appellate courts to reverse because of unpreserved error would be fatal.

(Internal quotation marks and citations omitted).

        {¶24} [A]n appellate court may, in its discretion, correct an error not raised at trial

only where the appellant demonstrates that (1) there is an error; (2) the error is clear or

obvious, rather than subject to reasonable dispute; (3) the error affected the appellant’s



        1 Mott asserts the statements as inadmissible in his Second Assignment of Error. Accordingly, we
will address Mott’s concern with the statements in our disposition of his Second Assignment of Error.
Richland County, Case No. 2019CA0116                                                      8


substantial rights, which in the ordinary case means it affected the outcome of the district

court proceedings; and (4) the error seriously affect[s] the fairness, integrity or public

reputation of judicial proceedings.” United States v. Marcus 560 U.S. 258, 262, 130 S.Ct.

2159, 176 L.Ed.2d 1012 (2010).       (Internal quotation marks and citations omitted). The

Ohio Supreme Court has defined the ability of a court to reverse a conviction because of

structural error,

               We have previously held that if the defendant had counsel and was

        tried by an impartial adjudicator, there is a strong presumption that any other

        constitutional[l] errors that may have occurred are subject to harmless-error

        analysis. State v. Hill (2001), 92 Ohio St.3d 191, 197, 749 N.E.2d 274,

        quoting Rose v. Clark (1986), 478 U.S. 570, 579, 106 S.Ct. 3101, 92

        L.Ed.2d 460. Moreover, as we stated in State v. Perry, 101 Ohio St.3d 118,

        2004–Ohio–297, 802 N.E.2d 643, [c]onsistent with the presumption that

        errors are not structural, the United States Supreme Court ha[s] found an

        error to be structural, and thus subject to automatic reversal, only in a very

        limited class of cases. Johnson v. United States, 520 U.S. 461, 468, 117

        S.Ct. 1544, 137 L.Ed.2d 718 (1997) (citing Gideon v. Wainwright, 372 U.S.

        335, 83 S.Ct. 792, 9 L.Ed.2d 799 (1963) (complete denial of counsel));

        Tumey v. Ohio, 273 U.S. 510, 47 S.Ct. 437, 71 L.Ed. 749 (1927) (biased

        trial judge); Vasquez v. Hillery, 474 U.S. 254, 106 S.Ct. 617, 88 L.Ed.2d

        598 (1986) (racial discrimination in selection of grand jury); McKaskle v.

        Wiggins, 465 U.S. 168, 104 S.Ct. 944, 79 L.Ed.2d 122 (1984) (denial of self-

        representation at trial); Waller v. Georgia, 467 U.S. 39, 104 S.Ct. 2210, 81
Richland County, Case No. 2019CA0116                                                           9


        L.Ed.2d 31(1984) (denial of public trial); Sullivan v. Louisiana, 508 U.S.

        275, 113 S.Ct. 2078, 124 L.Ed.2d 182 (1993) (defective reasonable-doubt

        instruction).

State v. Wamsley, 117 Ohio St.3d 388, 2008-Ohio-1195, 884 N.E.2d 45, ¶ 16. [Citations

and internal quotation marks omitted].

        {¶25} The Ohio Supreme Court pertinently addressed when structural error

analysis should be used in State v. Perry, supra:

               We emphasize that both this court and the United States Supreme

        Court have cautioned against applying a structural-error analysis where, as

        here, the case would be otherwise governed by Crim.R. 52(B) because the

        defendant did not raise the error in the trial court. See Hill, 92 Ohio St.3d

        at 199, 749 N.E.2d 274; Johnson, 520 U.S. at 466, 117 S.Ct. 1544, 137

        L.Ed.2d 718. This caution is born of sound policy. For to hold that an error

        is structural even when the defendant does not bring the error to the

        attention of the trial court would be to encourage defendants to remain silent

        at trial only later to raise the error on appeal where the conviction would be

        automatically reversed. We believe that our holdings should foster rather

        than thwart judicial economy by providing incentives (and not disincentives)

        for the defendant to raise all errors in the trial court-where, in many cases,

        such errors can be easily corrected.

101 Ohio St.3d at 124, 802 N.E.2d at 649, 2004–Ohio–297 at ¶ 23.

        {¶26} Thus, the defendant bears the burden of demonstrating that a plain error

affected his substantial rights and, in addition that the error seriously affect[s] the fairness,
Richland County, Case No. 2019CA0116                                                                10


integrity or public reputation of judicial proceedings. United States v. Olano, 507 U.S. at

725,734, 113 S.Ct. 1770(1993); State v. Perry, 101 Ohio St.3d 118, 120 802 N.E.2d 643,

646(2004). Even if the defendant satisfies this burden, an appellate court has discretion

to disregard the error. State v. Barnes, 94 Ohio St.3d 21, 27, 759 N.E.2d 1240(2002);

State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804(1978), paragraph three of the syllabus;

Perry, supra, at 118, 802 N.E.2d at 646.

        Issue for Appellate Review: Whether the prosecutor’s remarks during closing

argument affected Mott’s substantial rights and seriously affected the fairness, integrity,

or public reputation of the judicial proceedings.

        {¶27} Allegations of prosecutorial misconduct implicate due process concerns, and

the touchstone of the analysis is the “‘fairness of the trial, not the culpability of the prosecutor.’”

State v. Newton, 108 Ohio St.3d 13, 2006-Ohio-81, 840 N.E.2d 593, ¶ 92, quoting Smith v.

Phillips, 455 U.S. 209, 219, 102 S.Ct. 940, 71 L.Ed.2d 78 (1982).

                If any misconduct occurred, the court must consider the effect it had on

        the jury “in the context of the entire trial.” State v. Keenan, 66 Ohio St.3d 402,

        410, 613 N.E.2d 203 (1993). With regard to each allegation of misconduct, we

        must determine whether the conduct was “improper, and, if so, whether [it]

        prejudicially affected substantial rights of the defendant.” State v. Smith, 14

        Ohio St.3d 13, 14, 470 N.E.2d 883 (1984). “[A] defendant's substantial rights

        cannot be prejudiced when the remaining evidence, standing alone, is so

        overwhelming that it constitutes defendant's guilt, and the outcome of the case

        would have been the same regardless of evidence admitted erroneously.”

        State v. Hicks, 194 Ohio App.3d 743, 2011-Ohio-3578, 957 N.E.2d 866, ¶ 30
Richland County, Case No. 2019CA0116                                                           11


        (8th Dist. 2011), citing State v. Williams, 38 Ohio St.3d 346, 349–350, 528

        N.E.2d 910 (1988).

State v. Mammone, 139 Ohio St.3d 467, 2014-Ohio-1942, 13 N.E.3d 1051, ¶ 109.

        {¶28}    Whether statements made by a prosecutor amount to misconduct and

whether such statements render a trial fundamentally unfair are mixed questions of law and

fact, which we review de novo. United States v. Carson, 560 F.3d 566, 574 (6th Cir. 2009

(citing United States v. Francis, 170 F.3d 546, 549 (6th Cir.1999) (citing United States v. Clark,

982 F.2d 965, 968 (6th Cir.1993)).

        {¶29} A prosecutor is entitled to a certain degree of latitude in closing arguments.

State v. Liberatore, 69 Ohio St.2d 583, 589, 433 N.E.2d 561(1982). Thus, it falls within

the sound discretion of the trial court to determine the propriety of these arguments. State

v. Maurer, 15 Ohio St.3d 239, 269, 473 N.E.2d 768(1984). A conviction will be reversed

only where it is clear beyond a reasonable doubt that, absent the prosecutor's comments,

the jury would not have found the defendant guilty. State v. Benge, 75 Ohio St.3d 136,

141, 1996-Ohio-227. Furthermore, "[i]solated comments by a prosecutor are not to be

taken out of context and given their most damaging meaning.” Donnelly v. DeChristoforo,

416 U.S. 637, 647, 94 S.Ct. 1868, 40 L.Ed.2d 431(1974).

        {¶30} Mott cites the following statements as improper,

                But I also think that, we touched on some of it, that it's admitted in

        the texts that are in there, there were some of them you could see, it is kind

        of a sad situation, but, I mean, these cards are essentially the currency of

        the poor, and they can be exploited, and I think that's what has happened

        here. And you heard Ms. Baker. What happens to these things? People
Richland County, Case No. 2019CA0116                                                                  12


        in bad situations, like Ms. Hamilton, whether knowingly or willingly or

        wantonly, sell what's supposed to be used for something good for be it drugs

        or smoke or whatever was in those texts that he was giving out.

                The most important thing is knowingly. I think when you view those

        texts, when you go over the content of those texts, this is essentially a

        system. You saw it on there. The texts blasted out to like ten people, "The

        smoke's in.” I hope I don't need to tell you what "the smoke's in" means.

        And multiple references to different people about getting cards, bringing

        cards, transferring cards, paying for cards. That's what this is and that's

        what this code section is designed to prevent and punish and stop, to stop

        the abuse of the system and this money being used for things it was never

        meant to be used for and by people like the defendant that it was never

        meant to be used by.

T. at 243-244.

        {¶31} Miranda Hamilton declined to testify at trial asserting her Fifth Amendment

rights. T. at 2262. The state cites to no evidence in the record that Miranda Hamilton

exchanged an Ohio Direction (SNAP) card for drugs. The state cites to no evidence in the

record that Mott accepted an Ohio Direction (SNAP) card in exchange for drugs. The text

exchange clearly shows Mott did not solicit Miranda Hamilton to sell or exchange her Ohio

Direction (SNAP) card; rather, Miranda Hamilton sent out a text to nearly ten people

offering to exchange the card for money. Further, the Ohio Direction (SNAP) card can only


        2 In fact, R.C. 2913.46(B) prohibits the transfer of SNAP benefits in any manner not authorized by

the law. Thus, Ms. Hamilton could be charged with the same offense that Mott was charged with in this
case.
Richland County, Case No. 2019CA0116                                                       13


be used to purchase approved items; it cannot be indiscriminately used to purchase

contraband, cigarettes, or alcohol. In her text message Miranda Hamilton is asking for

money because, “I ain’t got no cigs and could use some cash.” T. at 191-193. In addition,

the text message concerning “smoke in” was sent in July 2018 some four months before

Miranda Hamilton sent the text message offering to sell her Ohio Direction (SNAP) card

for cash. T. 203-204.

       {¶32} The statements made by the prosecutor were therefore an improper

suggestion that Mott deals in drugs and accepts Ohio Direction (SNAP) cards as payments

when there record contains no competent, credible evidence to support that statement.

       {¶33} We do find that the prosecutor’s statements regarding Mott’s alleged sale

or exchange of drugs was irrelevant and improper. In our disposition of Motts Second

Assignment of Error, we find the “smoke in” text message was not admissible for any

purpose under Evid.R. 404(B) and the purported rational relied upon by the court either

invited an improper character reference or was irrelevant to a material issue in the case.

                                                 II.

       {¶34} In his Second Assignment of Error, Mott argues that the trial court

committed error by admitting text messages under the “other acts” exception to the

hearsay rule.

       Standard of Appellate Review.

       {¶35} “[A] trial court is vested with broad discretion in determining the admissibility

of evidence in any particular case, so long as such discretion is exercised in line with the

rules of procedure and evidence.” Rigby v. Lake Cty., 58 Ohio St.3d 269, 271, 569 N.E.2d

1056 (1991).
Richland County, Case No. 2019CA0116                                                                      14


        Issue for Appellate Review: Whether the admission of texts messages under the

“other acts” exception to the hearsay rule was an abuse of discretion.

        {¶36} Evid.R. 404(A) provides that evidence of a person’s character is not

admissible to prove the person acted in conformity with that character. Evid.R. 404(B)

sets forth an exception to the general rule against admitting evidence of a person’s other

bad acts. The Rule states as follows: “Evidence of other crimes, wrongs, or acts is not

admissible to prove the character of a person in order to show that he acted in conformity

therewith. It may, however, be admissible for other purposes, such as proof of motive,

opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or

accident.”

        {¶37} Recently, the Ohio Supreme Court clarified the standard under which a

prosecutor may introduce evidence of a defendant’s prior bad acts in a trial for a new

crime. In State v. Hartman, Oh.Sup.Ct. No. 2019-0184, 2020-Ohio-4440, 2020 WL

5637596 (Sept. 22, 2020), the Court affirmed the Eight District Court of Appeals decision

overturning the rape conviction of Hartman for allegedly assaulting a female acquaintance

in her hotel room after they had spent the evening out with a group of friends.3 Hartman,

¶1. Hartman claimed the hotel encounter was consensual. Hartman, ¶8. To counter his

claim and support its version of events, the state presented “other acts” evidence that

Hartman had sexually abused his stepdaughter when she was a child.

        {¶38} Prior to trial Hartman’s counsel attempted to exclude the “other acts”

evidence as too distinct from the case on trial so that it had no probative value. Hartman,



        3 We recognize that the decision in Hartman was issued after the decision by the trial court in Mott’s
case, and after briefs were filed in this Court. However, Hartman does not change the law; rather, Hartman
simply clarifies existing law and precedents.
Richland County, Case No. 2019CA0116                                                       15


¶12. The state argued that both assaults had occurred while the victims were sleeping and

that this amounted to a “behavioral fingerprint” identifying Hartman as the perpetrator. The

state further asserted that the evidence was probative of Hartman’s “motive, intent, plan

or scheme and absence of mistake.” Hartman, ¶12. The state contended that the fact that

Hartman had molested his stepdaughter while she was sleeping provided evidence that

Hartman’s motive for returning to the hotel room was to assault the victim in the current

case. Id. In the alternative, the state argued that the evidence rebutted any “mistaken

impression that this was consensual sexual activity”. Id.

        {¶39} In rejecting the state’s arguments, the Ohio Supreme Court first noted, that

“other acts evidence must be relevant not to the ultimate determination of guilt, but to the

particular purpose for which it is offered.” Hartman, ¶26 (emphasis added). The Court

cautioned, “Trial courts must keep in mind that it is not enough to say that the evidence is

relevant to a nonpropensity purpose. The nonpropensity purpose for which the evidence

is offered must go to a “material” issue that is actually in dispute between the parties.” Id.

at ¶27 (emphasis added)(citations omitted). The trial court must in every case weigh the

probative value and the danger of unfair prejudice under Evid.R. 404(B). Id. at ¶29.

Further, if the trial court decides the evidence is admissible, it must take steps to minimize

the risks of unfair prejudice by explaining and instructing the jury the specific purpose for

which the evidence may be considered and the rational for its admission. This must be

done on the record. Hartman, ¶34.

        {¶40} In rejecting the state’s “modius operandi” argument for the admission of the

prior acts, the Court noted,
Richland County, Case No. 2019CA0116                                                  16


             Here, B.T.’s testimony did not provide evidence of a modus operandi.

      There is nothing fingerprint-like about molesting a child in a bed during the

      night. Nor do the circumstances of the child molestation in this case contain

      any idiosyncratic features also present during the alleged rape. That both

      crimes were committed against a female sleeping in a bed is hardly unique

      to Hartman as a perpetrator.

             Furthermore, as the court of appeals correctly noted, identity was not

      an issue at trial. This is an acquaintance-rape case. E.W. knew who

      Hartman was before the assault. And during opening statements,

      Hartman’s attorney made clear that the theory of the defense was that the

      sexual encounter between Hartman and E.W. had been consensual. Thus,

      even if B.T.’s testimony could have been labeled modus operandi evidence,

      it still would not have been admissible because identity was not an issue in

      this case.

Hartman, ¶38 (emphasis added). The Court further rejected the state’s arguments that

the evidence was admissible to show a common scheme or plan. The Court noted that

many litigants mistakenly use the concepts of “modus operandi” and common scheme or

plan largely synonymously. Hartman, ¶40. The Supreme Court noted,

             [T]hese two sometimes permissible uses of other-acts evidence are

      distinct concepts. The utility of modus operandi evidence comes from its

      connection with the current crime through shared characteristics that make

      the conduct unique to the perpetrator. In contrast, plan evidence need not

      share any common characteristics with the current crime; rather, the other
Richland County, Case No. 2019CA0116                                                  17


     acts are linked to the present crime because they are carried out in

     furtherance of the same overall plan. Evidence of a plan or common design

     “refers to a larger criminal scheme of which the crime charged is only a

     portion.” Barbour, 106 Ill. App.3d at 999, 62 Ill. Dec. 641, 436 N.E.2d 667.

            Thus, while modus operandi evidence is “most useful in showing that

     the accused is the perpetrator of the crime charged,” id., evidence of a

     common design will more often be relevant to show the motive for the crime

     charged, see McCormick, Evidence, Section 190, at 448-449 (2d Ed.1972).

     Common-plan evidence generally concerns events that are “inextricably

     related” to the crime charged. Weissenberger at Section 404:18; Curry, 43

     Ohio St.2d at 73, 330 N.E.2d 720. The other acts form the “immediate

     background” of the present crime: they are typically either part of the “same

     transaction” as the crime for which the defendant is on trial or they are part

     of “a sequence of events” leading up to the commission of the crime in

     question. Weissenberger at Section 404:18. As one authority has

     explained, this type of other-acts evidence is admitted

                   [t]o prove the existence of a larger, continuing plan,

            scheme, or conspiracy, of which the present crime on trial is

            a part. This will be relevant as showing motive, and hence the

            doing of the criminal act, the identity of the actor, and his

            intention, where any of these is in dispute.

     McCormick at 448-449. Thus, plan evidence generally supports one of the

     following possible conclusions: “(1) the occurrence of the act in issue; (2)
Richland County, Case No. 2019CA0116                                                   18


      the identity of the person who committed the act; or (3) the existence of the

      required mental state in the actor.” Leonard at Section 9.1.

             A defendant’s plan might be demonstrated through evidence of “prior

      preparatory acts,” such as the prior theft of an instrumentality used in the

      commission of the current crime. 1 Imwinkelried et al., Courtroom Criminal

      Evidence, at Section 907. For instance, in a prosecution for illegally

      manufacturing drugs under R.C. 2925.04, evidence that the defendant

      recently robbed a warehouse to steal a barrel of the ingredient methylamine

      could be admissible to show the defendant’s scheme to produce

      methamphetamine. See “A No-Rough-Stuff-Type Deal,” Breaking Bad,

      AMC (Mar. 9, 2008). Or consider a case in which the defendant is slated to

      inherit an estate if two other heirs are no longer living. See 1 Imwinkelried

      et al. at Section 907. In a trial for the murder of one heir, evidence showing

      that the defendant killed the other would not be admissible to demonstrate

      that he was a cold-blooded killer, but it could be admitted to show that he

      had a plan to kill the other heirs to attain the inheritance. See id.

             Here, the evidence plainly does not fit into the common

      understanding of plan evidence. Hartman’s alleged assault of his

      stepdaughter was not part of a larger scheme involving the rape of E.W.

Hartman, ¶40-44. Nor did the Court accept the state’s contention that the evidence was

admissible pursuant to State v. Williams, 134 Ohio St.3d 521, 2012-Ohio-5695, 983

N.E.2d 1278. The Ohio Supreme Court stated,
Richland County, Case No. 2019CA0116                                                       19


              While the other-acts evidence in Williams tended to show that the

       defendant, who had been charged with the rape of a 14-year-old boy, had

       a pattern of grooming teenage boys to take advantage of them sexually,

       that fact alone is not what overcame the propensity bar. Rather, the result

       in Williams turned on the state’s use of the other-acts evidence for the

       purpose of refuting the defendant’s claims that he was not sexually attracted

       to teenage boys and establishing that the defendant had acted with the

       specific intent of achieving sexual gratification. Id. at ¶ 22, 25.

Hartman, ¶45. The Court further addressed the intent or absence of mistake component

of Evid.R. 404,

              To determine whether other-acts evidence is genuinely probative of

       the intent of the accused to commit the charged crime, rather than merely

       the accused’s propensity to commit similar crimes, the question is whether,

       “under the circumstances, the detailed facts of the charged and uncharged

       offenses strongly suggest that an innocent explanation is implausible.”

       (Emphasis in original.) Id. at Section 7.5.2. Or to put it another way, the

       other-acts evidence “must be so related to the crime charged in time or

       circumstances that evidence of the other acts is significantly useful in

       showing the defendant’s intent in connection with the crime charged.” 1

       Wharton’s Criminal Evidence at Section 4:31.

Hartman, ¶58. The Court further found that the trial court’s limiting instructions to the jury

did not cure the prejudicial effect of the other acts evidence.

       “Other Acts” Evidence in this case.
Richland County, Case No. 2019CA0116                                                     20


       {¶41} In a prosecution for using, acquiring, etc., food stamps in any manner not

authorized by statute or regulation, the government must prove that the defendant knew

that his acquisition or possession of food stamps was in a manner unauthorized by statute

or regulation. As in any other criminal prosecution requiring mens rea, the government

may prove by reference to facts and circumstances surrounding the case that defendant

knew that his conduct was unauthorized or illegal. Liparota v. United States, 471 U.S.

419, 422; 434 105 S.Ct. 2084, 85 L.Ed.2d 434(1985). The mens rea requirement for

R.C. 2913.46(B) is “knowingly.” R.C. 2901.22(B) sets forth the definition of how and when

a person acts knowingly,

       {¶42} Whether a person acts knowingly can only be determined, absent a

defendant’s admission, from all the surrounding facts and circumstances, including the

doing of the act itself.” State v. Johnson, 56 Ohio St.3d 35, 38,381 N.E.2d 637(1978) citing

State v. Huffman, 131 Ohio St. 27, 1 N.E.2d 313(1936): State v. Rojas, 64 Ohio St.3d

131, 139, 592 N.E.2d 1376(1992); State v. Huff, 145 Ohio App.3d 555, 563, 763 N.E.2d

695(1st Dist. 2001). (Footnote omitted.) Thus, “[t]he test for whether a defendant acted

knowingly is a subjective one, but it is decided on objective criteria.” Id. citing State v.

Adams, 4th Dist. Ross No. 94 CA 2041, 1995 WL 360247(June 8, 1995) and State v.

Paidousis, 10th Dist. Franklin No. 00AP–118, 2001 WL 436079 (May 1, 2001). See also,

State v. Butler, 5th Dist. Holmes No. 2012–CA–7, 2012–Ohio–5030, ¶ 25.

       {¶43} In the case at bar, Mott has cited to several instance where the state

introduced “other acts” evidence.

       June 3, 2018 text message from Miranda Hamilton.
Richland County, Case No. 2019CA0116                                                     21


       {¶44} Mott first cites to the testimony of Susan Baker. The state called a sidebar

to introduce a June 2018 text to Mott wherein "Miranda [Hamilton] identifies that number

as hers.” Defense counsel objected as the text was "too remote in time.” The court

overruled the objection. (T. at 187) Thereafter, the testimony was as follows:

              STATE:        Was that message sent on June 3, 2018?

              BAKER:        Yes.

              STATE:        And does it come in as an incoming message?

              BAKER:        Yes.

              STATE:        What does that message say?

              BAKER:        "Hey, it's Randa. Whenever we go to leave, would you

       let me drive there so I can make at least 100 or something? Trying to figure

       out how to make something before we leave, because we don’t have a

       dollar to our name right now, and Tony gonna need diapers, just more cigs,

       food along the way. Once we get there, you know, but if and you would or

       could do that, there is some stuff from the Dollar Store I wanted to get before

       you left if you don’t care about that to just let me know. Trying to figure out

       something out. My dad was bullshitting me. He just got paid, but probably

       all gone, and that’s why he bullshitting.”

T. at 188-189. Though the text message was five months before the event that is the

subject of this proceeding, the Court allowed it to introduce the phone numbers of Mott

and Miranda Hamilton. T. at 187. Miranda did not testify at trial. No response from Mott

to this message was presented by the state during the trial.
Richland County, Case No. 2019CA0116                                                      22


        {¶45} The state’s stated asserted purpose for presenting this text message to the

jury was to show the phone number belonged to Miranda Hamilton. T. at 187. However,

far more hearsay was admitted then necessary to fulfill the state’s stated purpose. In

addition, other means existed for the state to show the jury that the number belonged to

Miranda Hamilton, such as testimony or records from the cell phone provider. The

statements made in the text message are not relevant to any material issue that is actually

in dispute in the case.

        October 18, 2018 text message sent to Canesha.

        {¶46} The state introduced the following text messages,

               STATE:       So this would be a text from the defendant’s phone?

               BAKER:       Correct.

               STATE:       And what is the text of that message?

               BAKER:       “I need to come get girl card from you.”

T. at 197-198. Mott’s counsel did object to this text; however, the trial court overruled the

objection. This message was sent October 18, 2018; however, Miranda did not send it.

T. at 197. The individual who received that text message, Canesha, did not testify at trial.

No response to this text message was presented by the state. The state did not allege

that Mott had obtained Miranda Hamilton’s Ohio Direction (SNAP) card until November

14, 2018 and the PIN to use the card until November 15, 2018, almost one month after

this text message. Accordingly, the text cannot be referring to that card.

        {¶47} The state informed the trial court that this text and others were “cards from

multiple people demonstrating this isn’t a one-time accident or mistake.” T. at 199.
Richland County, Case No. 2019CA0116                                                      23


However, nowhere in the record does the state cite to evidence where Mott ever in fact

obtained the “girl card.”

        {¶48} More troubling is that the state is unable to point to any evidence in the

record before this Court that Mott was referring to an illegal or improper act when he

referred to “girl card.”    However, in Huddleston v. United States, the United States

Supreme Court observed when a trial court reviews the record to find support of the “other

acts” evidence,

               We emphasize that in assessing the sufficiency of the evidence

        under Rule 104(b), the trial court must consider all evidence presented to

        the jury. “[I]ndividual pieces of evidence, insufficient in themselves to prove

        a point, may in cumulation prove it. The sum of an evidentiary presentation

        may well be greater than its constituent parts.” Bourjaily v. United States,

        483 U.S. 171, 179–180, 107 S.Ct. 2775, 2781, 97 L.Ed.2d 144 (1987).

485 U.S. 681, 690-691, 108 S.Ct. 1496, 99 L.Ed.2d 771(1988). In the case at bar, when

combined with the information in other text messages the state admitted, the inference

becomes more apparent that what Mott is referencing is a food stamp card.

        November 3 and 4, 2018 text messages.

        {¶49} Next the state introduced the following text message,

               STATE: This text here, this is November 3rd. Again this is a number,

        not Miranda's, but it is someone's number. Does it have a name associated

        with it?

               BAKER: Donji.

               STATE: And is that a "Sent" one?
Richland County, Case No. 2019CA0116                                               24


             BAKER: Yes.

             STATE: And what is the text of that sent message to Donji?

             BAKER: "Let me know how much she spent off the card."

             STATE: And what would that appear to you as an investigator to

      indicate?

             BAKER: How much was spent on that particular card.

T. at 200-201. The state continued,

             STATE: November 4th at 7:50, is this another message to Donji?

             BAKER: Yes.

             STATE: Is it sent from the defendant?

             BAKER: Yes.

             STATE: What is the text of that message?

             BAKER: "I was bout to go to Wal-Mart to get that video game, but

      wait on you. Bring food card too."

             STATE: So that 11/4 date would be within 2 weeks that the defendant

      was found with these two cards in his possession, too. Is that right?

             BAKER: Yes.

      November 8, 2018 text messages.

             STATE: November 8th at 3:44, is this another text to Donji?

             BAKER: Yes.

             STATE: Sent from the defendant? Is it sent from the defendant's

      phone?

             BAKER: Yes.
Richland County, Case No. 2019CA0116                                                     25


               STATE: What's the text of that message?

               BAKER: "Didn't want my babe hungry, and the stamp card is there

       too."

       November 11, 2018 text messages.

               STATE: This number here, November 11, 2018, at 3:52, is that a

       number different than Miranda's as well?

               BAKER: Yes.

               STATE: And is it a "Sent" message?

               BAKER: It is an "Incoming" message.

               STATE: What is the text of that message?

               BAKER: "I'm at Wal-Mart getting groceries. My friend gave me her

       food card, so as soon as I get home I'll call you, okay? Won't be too much

       longer."

               STATE: So in addition to Miranda, is there discussion with two to

       three other people about using various food cards?

               BAKER: Correct.

T. at 201-202. Prior to the admission of the aforementioned texts, the trial court overruled

defense counsel's objection, noting, "The state is entitled to bring the evidence out to

show there is a lack of mistake in this matter as a course of conduct. The defendant at

this point in time was doing something that he is well aware that he was doing. So the

court is going to find that the probative value is much greater than any prejudicial value

and the court is going to allow that.” (T. at 200). None of the participants to the text

messages testified at trial. The state presented no response to the text from Mott.
Richland County, Case No. 2019CA0116                                                      26


       {¶50} When combined with the previous text messages it is apparent that the state

is seeking to use the text messages to negate Mott’s “innocent intent.” Since Mott had

discussed getting the card, how much was left on the card, bring the card when you meet

me and I left the food card there because I didn’t want you to be hunger, the jury could

reasonably find from looking at the text messages as a whole, rather than individually, Mott

had used Ohio Direction (SNAP) cards in the past in a manner not authorized by law, thus

tending to negate any innocent explanation for being in possession of Miranda Hamilton’s

card on November 15, 2018. This is a permissible purpose and those text messages were

properly admitted.

        July 3, 2018 text message.

       {¶51} The following text message from July 3, 2018 was also admitted,

              STATE: What is the text of that?

              BAKER: "I need some smoke. I got 10."

              STALE: Is this Miranda's number again?

              BAKER: Yes.

              STATE: Is this a "Sent" message?

              BAKER: Yes.

              STATE: What did the defendant send to Miranda?

              BAKER: "Smoke in."

T. at 203-204. This testimony was not objected to at trial. The record seems to suggest

that the state presented this evidence to support their contention that individuals will

exchange their Ohio Direction (SNAP) cards for drugs. [Appellee’s brief at 6-7]. Miranda

did not testify at trial. The state points to no evidence in the record that Miranda has ever
Richland County, Case No. 2019CA0116                                                    27


exchanged an Ohio Direction (SNAP) card for drugs. The state points to no evidence in

the record that Mott received an Ohio Direction (SNAP) card from Miranda, or anyone

else, in exchange for drugs. The text exchange concerning Miranda’s Ohio Direction

(SNAP) card clearly shows Mott did not solicit Miranda Hamilton to sell or exchange her

Ohio Direction (SNAP) card; rather, Miranda Hamilton sent out a text to nearly ten people

offering to exchange the card for money. In her text message Miranda Hamilton is asking

for money because, “I ain’t got no cigs and could use some cash.” T. at 191-193. In

addition, the text message concerning “smoke in” was sent in July 2018 some four months

before Miranda Hamilton sent the text message offering to sell her Ohio Direction (SNAP)

card for cash. T. 203-204.

       {¶52} The danger of unfair prejudice is that the jury will see Mott as a drug dealer

and therefore it is likely he committed the crime in the case at bar. The state failed to

establish a permissible nonpropensity purpose for the admission of this text message. In

other words this text message was not probative of a purpose other than to impugn Mott’s

character and was irrelevant to a material issue in the case. Hartman, ¶73.

       Failure to give the jury a limiting instruction.

       {¶53} Mott next argues that the trial court committed plain error because it did not

give the jury a limiting instruction concerning the other acts evidence.

       {¶54} In State v. Hartman, the Ohio Supreme Court observed,

               The court must give a limiting instruction upon request. Evid.R. 105.

       But that does not mean the court should sua sponte issue such an

       instruction any time other-acts evidence is used. Depending on the nature

       of the other-acts evidence and the context in which it is used, defense
Richland County, Case No. 2019CA0116                                                         28


       counsel may as a matter of strategy wish to avoid highlighting the evidence

       for the jury. State v. Schaim, 65 Ohio St.3d 51, 61, 600 N.E.2d 661 (1992),

       fn. 9 (“the decision not to request a limiting instruction is sometimes a

       tactical one, and we do not wish to impose a duty on the trial courts to read

       this instruction when it is not requested”).

Hartman, 2020-Ohio-440, ¶67.          Because trial counsel did not request a limiting

instruction, the trial court was not required to give the jury a limiting instruction concerning

the other acts evidence.

       Unredacted video of traffic stop and CD of the entire contents of Motts cell

phone.

       {¶55} In the case at bar, the traffic stop by Sergeant Morrow was recorded in its

entirety by his dashcam cruiser cam.(State’s Exhibit 1). On November 8, 2019, trial

counsel filed a Motion in Limine to exclude the dashcam video of the traffic stop. (Docket

Entry Number 35). The entire dashcam video of the traffic stop was not played to the jury.

Rather, it appears from the record that the state played the video through Sergeant

Morrow's approach to the vehicle. The CD was then fast-forwarded to show Officer Lalon

presumably placing Ohio Direction Cards on the hood of Morrow's vehicle, Morrow testified

regarding these two portions of the dashcam video. (T. at 169-173). While a Motion in

Limine was filed to restrict jury view to the relevant portions of the dashcam video, it

appears the entire, unredacted dashcam CD was provided to the jury. T. at 215; 260.

       {¶56} According to Morrow's dashcam video, Morrow approached Mr. Mott,

informed him of the brake light issue and requested Mr. Mott's license. Mott provided his

license, said he lived on Adams and explained the vehicle was not his. Morrow then
Richland County, Case No. 2019CA0116                                                          29


ordered Mr. Mott out of the vehicle and patted him down. Morrow stated the car smelled

like marijuana and Mott admitted smoking marijuana earlier that day in Michigan. Morrow

asked a litany of questions, including where Mr. Mott was heading, where he was coming

from, what he had done that day, and the nature of his relationship with the female

passenger, Donjion Reese. (State's Exhibit 1). After placing Mr. Mott in his cruiser, Morrow

asked the same questions of the passenger, Ms. Reese.

        {¶57} Ms. Reese confirmed the two were coming from Mr. Mott's mother's home,

had gone shopping that day, and had bought a coat. Morrow then requested backup due

to supposed discrepancies between Mr. Mott and Ms. Reese's answers. In addition,

Morrow stated Mott's car smelled "like raw weed" and he needed a place to put the

passenger while searching the vehicle. (State's Exhibit 1).

        {¶58} Because marijuana debris was found in the passenger seat during the

vehicle search, Sergeant Morrow decided to search the passenger. The passenger

removed a large number of oxycontin pills from her bra during the search of her person.

Shortly thereafter, the voice of an unknown officer says, "I assume you're gonna try and

hook the male driver," Sergeant Morrow responds, "Am I gonna try to what? Yeah, I'm

gonna try to get the male driver. I gotta talk to him. I haven't said one word." (State's Exhibit

1). Although Morrow expressed concern that Mott might have discarded something in the

cruiser, both Mr. Mott and the cruiser were searched and no drugs were found. However,

Mott was charged with Aggravated Trafficking and Possession of Drugs in Wood County

based upon the oxycontin pills found on the passenger, Donjion Reese.

        {¶59} State’s Exhibit 7 is the entire download of Mott’s cellphone. T. at 182. The

state used the Exhibit to admit several of the test messages referred to above. However,
Richland County, Case No. 2019CA0116                                                    30


the jury was given the disk containing the entire contents of the cell phone. T. 215; 260.

Upon this Court’s review, State’s Exhibit 7 contains hundreds of text messages, as well as

pictures and videos unrelated to the charges in        this case that potentially contain

inadmissible other acts evidence.

       Conclusion.

       {¶60} Due to the errors in the admission of the other acts testimony relating to

drugs, giving the unredacted exhibits the jury, the prosecutor’s insinuation that Mott was

exchanging drugs for food stamp cards, the jury was presented with evidence that Mott

was the type of defendant who possessed and trafficked drugs and committed other

unsubstantiated offenses, resulting in prejudice.    The evidence in the record cannot

overcome these glaring errors.

       {¶61} It can hardly be questioned that the jurors likely weighed in their analysis

the fact that Mott was involved with drugs and other unsubstantiated offenses. This is

especially true where, as here, no instructions were requested or given to the jury

concerning the purposes for which the other acts evidence may and may not be

considered, and, further, the jury was not instructed that the state does not satisfy its

burden of proof beyond a reasonable doubt by an inference that the defendant committed

this crime because his past acts suggest a propensity to commit crimes. See, State v.

Hartman, Oh.Sup.Ct. No. 2019-0184, 2020-Ohio-4440, 2020 WL 5637596 (Sept. 22,

2020), ¶70-71. Further, the entire exhibits rather than only the relevant an admitted

portions of those exhibits were given to the jury to review during their deliberations. The

state increased the danger of unfair prejudice by highlighting the improper inferences

during closing argument
Richland County, Case No. 2019CA0116                                                    31


       {¶62} We conclude that the other-acts drug evidence, the unredacted traffic stop

video and the entire contents of Motts cell phone introduced in this case was not

admissible for any purpose under Evid.R. 404(B). Each of the purported rationales raised

upon by the trial court either invited an improper character reference or was irrelevant to

a material issue in the case. Further the jury instructions provided did not mitigate the

prejudicial effect of the evidence. Hartman, ¶73.

       {¶63} Accordingly, Motts First and Second Assignments of Error are sustained.

       {¶64} In light of our disposition of Mott’s Second Assignment of Error, we find

Motts Third, Fourth and Fifth Assignments of Error to be moot.

       {¶65} The judgment of the Richland County Court of Common pleas is reversed

and this matter is remanded for further proceedings consistent with this opinion.



By Gwin, J.,

Hoffman, P.J., and

Baldwin, J., concur